October 14, 1919. The opinion of the Court was delivered by
The essential facts in this case may be briefly stated. The plaintiff entered the cab of the engine of one of defendant's freight trains, to go from Ridgeway to Columbia. The train was an interstate train. The plaintiff's father had been in the employ of the defendant, and the plaintiff testified that he had many times traveled in the way he was traveling on the day in question, without paying fare. The plaintiff said he was on the engine with the consent of the conductor and engineer. On the way there was a collision between the freight train and a work train, in which the plaintiff was seriously injured.
At the close of the testimony for the plaintiff, the defendant moved for a nonsuit and this was refused. At the close of all the testimony, the defendant moved for a direction of a verdict in its behalf, which was also refused. The motions were made on the ground that the plaintiff was not only a trespasser, but was on the train in violation of the statutes, both State and Federal.
The trial Judge properly held that the plaintiff was on the train in violation of the State and Federal statutes, but refused to direct a verdict.
There is properly but one question in this case, to wit, Can one who is on a train, not merely without warrant of law, but in contravention of law, recover damages for an injury received while so riding? The answer is that he cannot. Ruling Case Law, vol. XI, sec. 215, p. 817. *Page 22 
We find: "The general rule that no action can be based on an illegal contract is, therefore, not open to question."
The plaintiff claims to be a licensee, and, therefore, under contract.
The Supreme Court of the United States refused to allow a recovery in a similar case. Illinois Central R.R. Co.v. Messina, 240 U.S. 395, 36 Sup. Ct. 368, 60 L.Ed. 709.
Neither the conductor, the engineer, nor the defendant itself can make a contract in violation of law, or waive the requirements of the law. The Courts are jealous to see that no discrimination is made directly or indirectly.
The judgment is reversed.